      Case 2:16-cv-02390-TLN-CKD Document 31 Filed 04/02/20 Page 1 of 4


 1 TRINETTE G. KENT (State Bar No. 222020)
 2 3219 E Camelback Road, #588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7 43 Danbury Road
 8 Wilton, CT 06897
   Telephone: (203) 653-2250
 9 Facsimile: (203) 653-3424
10
   Attorneys for Plaintiff,
11 John McBride
12
13                                   UNITED STATES DISTRICT COURT
14                                 EASTERN DISTRICT OF CALIFORNIA
15                                        SACRAMENTO DIVISION
16
     John McBride,                                  Case No.: 2:16-cv-02390-TLN-CKD
17
                             Plaintiff,             NOTICE OF SETTLEMENT
18
19           vs.
20
     Rash Curtis & Associates,
21
22                           Defendant.
23
24
25
26
27
28
     2:16-cv-02390-TLN-CKD                                          NOTICE OF SETTLEMENT
      Case 2:16-cv-02390-TLN-CKD Document 31 Filed 04/02/20 Page 2 of 4


 1                              NOTICE OF SETTLEMENT
 2
            NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have
 3
 4 reached a settlement. The Plaintiff anticipates filing a Stipulation of Dismissal of this
 5 action with prejudice pursuant to Fed. R. Civ. P. 41(a) within 60 days.
 6
 7
 8                                             By: /s/ Trinette G. Kent
 9                                             Trinette G. Kent, Esq.
                                               Lemberg Law, LLC
10                                             Attorney for Plaintiff, John McBride
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
     2:16-cv-02390-TLN-CKD                                             NOTICE OF SETTLEMENT
      Case 2:16-cv-02390-TLN-CKD Document 31 Filed 04/02/20 Page 3 of 4


 1                                  CERTIFICATE OF SERVICE
 2
            I, the undersigned, certify and declare that I am over the age of 18 years, and
 3
 4 not a party to the above-entitled cause. On April 2, 2020, I served a true copy of
 5 foregoing document(s): NOTICE OF SETTLEMENT.
 6
 7 BY ELECTRONIC FILING: I hereby                Attorney for Defendant Rash Curtis &
 8 certify that on April 2, 2020, a copy of the Associates
   foregoing document was filed
 9 electronically. Notice of this filing will be
10 sent by operation of the Court's electronic
   filing system to all parties indicated on
11 the electronic filing receipt. All other
12 parties will be served by regular U.S.
   Mail. Parties may access this filing
13 through the Court's electronic filing
14 system.
15
16
            I am readily familiar with the firm's practice of collection and processing
17
18 correspondence for mailing. Under that practice it would be deposited with the U.S.
19 Postal Service on that same day with postage thereon fully prepaid in the ordinary
20
   course of business. I am aware that on motion of the party served, service is presumed
21
22 invalid if postal cancellation date or postage meter date is more than one day after the
23 date of deposit for mailing in affidavit.
24
         I hereby certify that I am employed in the office of a member of the Bar of this
25
26 Court at whose direction the service was made.
27          Executed on April 2, 2020.
28
                                                 3
     2:16-cv-02390-TLN-CKD                                              NOTICE OF SETTLEMENT
      Case 2:16-cv-02390-TLN-CKD Document 31 Filed 04/02/20 Page 4 of 4


 1
 2                                         By: /s/ Trinette G.Kent
                                           Trinette G. Kent, Esq.
 3                                         Lemberg Law, LLC
 4                                         Attorney for Plaintiff, John McBride

 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           4
     2:16-cv-02390-TLN-CKD                                       NOTICE OF SETTLEMENT
